DETAILED ACTION
	This action is responsive to the following communication: the response filed 1/7/2022.  The changes and remarks disclosed therein have been considered.
	Claim(s) status: 1-20 are pending.  
		

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 6-12, and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuji (US 5,365,505) in view of Chau et al. (US 7,269,212 ‒hereinafter Chau).



Regarding claim 1, Fuji discloses an apparatus comprising:
a primary driver circuit (75; fig. 2) configured to receive a plurality of binary signals (32, 33; fig. 2) and provide a first multi-level signal (84; fig. 1, 2);
an equalizer path (35, 56, and 73; fig. 2, 4) including an equalizer driver (35; fig. 4) and a capacitor (40a; fig. 4), wherein the equalizer path is configured to receive the plurality of binary signals (32, 33; fig. 2) and provide a second multi-level signal (74; fig. 1, 2), and wherein the primary driver circuit (75; fig. 2) and the equalizer driver (35; fig. 4) are coupled in common to signal lines (i.e. commonly coupled to signals of 32 and 33; fig. 2, 4) carrying the plurality of binary signals (32, 33; fig. 2, 4); and
configured to combine (i.e. as a logical product from gate circuit 77; fig. 7) the first and the second multi-level signals (signals 84 and 74 are combined at the gate circuit 77; col. 20 lines 58-61) into an output multi-level signal (87; fig. 1, 7).
Fuji does not expressly disclose a summing node.
Chau discloses a summing node (signals are combined at summing node at line 128; col. Lines 56-58).
Fuji and Chau are from the same field of endeavor, i.e. accurately propagating signals to reduce errors using an equalized filter. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Fuji is modifiable as taught by Chau for the purpose of providing logical circuitry that allows for compensating and/or attenuating signals to prevent variations in signal propagation (col. 1 lines 53-60 of Chau).

Regarding claim 2, Fuji discloses the apparatus, further comprising a second equalizer path (36, 56, and 73; fig. 2, 4) including a second equalizer driver (36; fig. 4) and a second capacitor (40b; fig. 4).

Regarding claim 3, Fuji does not expressly disclose the apparatus, wherein the second equalizer path is selectively activated.
Chau discloses wherein the second equalizer path is selectively activated (fig. 5, col. 4 lines 42-54).
Fuji and Chau are from the same field of endeavor, i.e. accurately propagating signals to reduce errors using an equalized filter. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Fuji is modifiable as taught by Chau for the purpose of providing logical circuitry that allows for compensating and/or attenuating signals to prevent variations in signal propagation (col. 1 lines 53-60 of Chau).

Regarding claim 4, Fuji does not expressly disclose the apparatus, wherein the primary driver circuit and the equalizer path are in parallel between an input node and the summing node.
Fuji teaches wherein the primary driver circuit and the equalizer path are in parallel between an input node (an input node commonly coupled to 34 and 75; fig. 2) and combine circuit (77; fig. 7).
(any of anode coupled to C1-C2; fig. 8) and the summing node (at line 128; fig. 8).
Fuji and Chau are from the same field of endeavor, i.e. accurately propagating signals to reduce errors using an equalized filter. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Fuji is modifiable as taught by Chau for the purpose of providing logical circuitry that allows for compensating and/or attenuating signals to prevent variations in signal propagation (col. 1 lines 53-60 of Chau).

Regarding claim 6, Fuji discloses the apparatus, wherein the plurality of binary signals comprise a first binary signal and a second binary signal (32, 33, respectively; fig. 2), and wherein the output multi-level signal has levels (87; fig. 1, 7).
Fuji does not expressly disclose the apparatus  wherein the primary driver circuit and the equalizer driver are pulse amplitude modulated (PAM) drivers, and wherein the output multi-level signal has four levels.
Chau discloses the apparatus, wherein the primary driver circuit and the equalizer driver are pulse amplitude modulated (PAM) drivers (fig. 8; col. 5 lines 36-45), wherein the plurality of binary signals comprise a first binary signal (MSB; fig. 8) and a second binary signal (LSB; fig. 8), and wherein the output multi-level signal has four levels (col. 4 lines 42-54).
Fuji and Chau are from the same field of endeavor, i.e. accurately propagating signals to reduce errors using an equalized filter. Therefore, it would have been obvious to one with (col. 1 lines 53-60 of Chau).

Regarding claim 7, Fuji does not expressly disclose the apparatus, wherein the equalizer driver is smaller than the primary driver.
Chau discloses wherein the equalizer driver is smaller than the primary driver (at logic levels 11 and 10, smaller components of equalization drivers (S) are required than primary driver (M); fig. 5).
Fuji and Chau are from the same field of endeavor, i.e. accurately propagating signals to reduce errors using an equalized filter. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Fuji is modifiable as taught by Chau for the purpose of providing logical circuitry that allows for compensating and/or attenuating signals to prevent variations in signal propagation (col. 1 lines 53-60 of Chau).

Regarding claim 8, Fuji discloses an apparatus comprising:
a primary driver circuit (75; fig. 2) configured to receive a plurality of binary signals (32, 33; fig. 2) and provide a primary multi-level signal (84; fig. 1, 2);
a plurality of equalizer paths (35/36, 56, and 73; fig. 2, 4), each including an equalizer driver (35, 36; fig. 4) and a high pass filter (45; fig. 4), wherein the plurality of equalizer paths  (32, 33; fig. 2) and provide a filtered multi-level signal (74; fig. 1, 2), wherein the equalizer driver (35, 36; fig. 4) in each of the plurality of equalizer paths (35/36, 56, and 73; fig. 2, 4) and the primary driver circuit (75; fig. 2) are coupled in common to signal lines (i.e. commonly coupled to signals of 32 and 33; fig. 2, 4) which carry the plurality of binary signals (32, 33; fig. 2); and
configured to provide (i.e. as a logical product from gate circuit 77; fig. 7) an equalized output multi-level signal (87; fig. 1, 7) based on the primary multi-level signal (84; fig. 1, 2) and the filtered multi-level signals (74; fig. 1, 2).
Fuji does not expressly disclose selectable equalizer paths, selected ones of equalizer paths; a summing node.
Chau discloses selectable equalizer paths (118 and 121, 118 and 122, 118 and 123; fig. 8), selected ones of equalizer paths (equalizer drivers that are turned on; col. 4 lines 42-54); a summing node (signals are combined at summing node at line 128; col. Lines 56-58).
Fuji and Chau are from the same field of endeavor, i.e. accurately propagating signals to reduce errors using an equalized filter. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Fuji is modifiable as taught by Chau for the purpose of providing logical circuitry that allows for compensating and/or attenuating signals to prevent variations in signal propagation (col. 1 lines 53-60 of Chau).

Regarding claim 9, Fuji does not expressly disclose the apparatus, wherein the selected ones of the plurality of equalizer paths are chosen based on a measurement of the multi-level signal.
Chau discloses wherein the selected ones of the plurality of equalizer paths are chosen based on a measurement of the multi-level signal (fig. 5).
Fuji and Chau are from the same field of endeavor, i.e. accurately propagating signals to reduce errors using an equalized filter. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Fuji is modifiable as taught by Chau for the purpose of providing logical circuitry that allows for compensating and/or attenuating signals to prevent variations in signal propagation (col. 1 lines 53-60 of Chau).

Regarding claim 10, Fuji does not expressly disclose the apparatus, wherein the primary driver and the equalizer driver are pulse amplitude modulated (PAM) drivers.
Chau discloses wherein the primary driver and the equalizer driver are pulse amplitude modulated (PAM) drivers (fig. 8; col. 5 lines 36-45).
Fuji and Chau are from the same field of endeavor, i.e. accurately propagating signals to reduce errors using an equalized filter. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Fuji is modifiable as taught by Chau for the purpose of providing logical circuitry that allows for compensating and/or attenuating signals to prevent variations in signal propagation (col. 1 lines 53-60 of Chau).

Regarding claim 11, Fuji does not expressly disclose the apparatus, wherein the output multi-level signal has four voltage levels.
Chau discloses wherein the output multi-level signal has four voltage levels (col. 4 lines 42-54).
Fuji and Chau are from the same field of endeavor, i.e. accurately propagating signals to reduce errors using an equalized filter. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Fuji is modifiable as taught by Chau for the purpose of providing logical circuitry that allows for compensating and/or attenuating signals to prevent variations in signal propagation (col. 1 lines 53-60 of Chau).

Regarding claim 12, Fuji discloses the apparatus, wherein the high-pass filter includes a capacitor (44; fig. 4).

Regarding claim 14, Fuji discloses a system comprising:
a first device (1401; fig. 20) including a pre-emphasis driver (2502; fig. 2, 20) configured to provide a multi-level signal (87; fig. 7, col. 17 lines 52-56) based on a plurality of binary signals (32, 33; fig. 2) of the first device; and
a second device (2504; fig. 20) configured to receive the multi-level signal (87; fig. 7), wherein the pre-emphasis driver comprises:
(75; fig. 2) configured to receive a plurality of binary signals (32, 33; fig. 2) and provide a first multi-level signal (84; fig. 1, 2);
an equalizer path (35, 56, and 73; fig. 2, 4) including an equalizer driver (35; fig. 4) and a capacitor (40a; fig. 4), wherein the equalizer path is configured to receive the plurality of binary signals (32, 33; fig. 2) and provide a second multi-level signal (74; fig. 1, 2) wherein the primary driver circuit (75; fig. 2) and the equalizer driver (35; fig. 4) are coupled in common to signal lines (i.e. commonly coupled to signals of 32 and 33; fig. 2, 4) carrying the plurality of binary signals (32, 33; fig. 2, 4); and
configured to combine (i.e. as a logical product from gate circuit 77; fig. 7) the first and the second multi-level signals (signals 84 and 74 are combined at the gate circuit 77; col. 20 lines 58-61) into an output multi-level signal (87; fig. 1, 7).
Fuji does not expressly disclose a summing node.
Chau discloses a summing node (signals are combined at summing node at line 128; col. Lines 56-58).
Fuji and Chau are from the same field of endeavor, i.e. accurately propagating signals to reduce errors using an equalized filter. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Fuji is modifiable as taught by Chau for the purpose of providing logical circuitry that allows for compensating and/or attenuating signals to prevent variations in signal propagation (col. 1 lines 53-60 of Chau).

Regarding claim 15, Fuji does not expressly disclose the system, wherein the second device comprises a receiver and decoder configured to reconstruct the plurality of binary signals based on the multi-level signal.
Chau disclose wherein the second device comprises a receiver and decoder configured to reconstruct the plurality of binary signals based on the multi-level signal (col. 8 lines 61-64).
Fuji and Chau are from the same field of endeavor, i.e. accurately propagating signals to reduce errors using an equalized filter. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Fuji is modifiable as taught by Chau for the purpose of providing logical circuitry that allows for compensating and/or attenuating signals to prevent variations in signal propagation (col. 1 lines 53-60 of Chau).

Regarding claim 16, Fuji discloses the system, wherein the pre-emphasis driver comprises a plurality of equalizer paths (35/36, 56, and 73; fig. 2, 4), each comprising an equalizer driver (35, 36; fig. 4) and capacitor (40a, 40b; fig. 4).

Regarding claim 17, Fuji discloses the system, wherein the first device includes an equalizer setting (23; fig. 2).
Fuji does not expressly disclose wherein a number of the equalizer paths are selectively activated based on the equalizer setting.
(1, 2, or 3 of the equalizer paths are selectively activated by control signals from setting 118; fig. 5, col. 4 lines 42-54).
Fuji and Chau are from the same field of endeavor, i.e. accurately propagating signals to reduce errors using an equalized filter. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Fuji is modifiable as taught by Chau for the purpose of providing logical circuitry that allows for compensating and/or attenuating signals to prevent variations in signal propagation (col. 1 lines 53-60 of Chau).

Regarding claim 18, Fuji discloses the system, wherein the second-multi-level signal is high-pass filtered (i.e. via high pass filters 45; fig. 4) compared to the first multi-level signal.

Regarding claim 19, Fuji does not expressly disclose the system, wherein the second multi-level signal has a lower voltage than the first multi-level signal.
Chau discloses wherein the second multi-level signal has a lower voltage than the first multi-level signal (fig. 5).
Fuji and Chau are from the same field of endeavor, i.e. accurately propagating signals to reduce errors using an equalized filter. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Fuji is modifiable as taught by Chau for the purpose of providing logical circuitry that (col. 1 lines 53-60 of Chau).

Claim(s) 5, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuji (US 5,365,505) in view of Chau et al. (US 7,269,212 ‒hereinafter Chau), and further in view of Guimaraes et al. (US 2014/0266408 ‒hereinafter Guimaraes).

Regarding claim 5, Fuji, as modified, does not expressly disclose the apparatus, wherein the capacitor includes a fringe capacitor, a metal- oxide semiconductor capacitor (MOScap), a repurposed memory cell capacitor, or a metal- insulator-metal capacitor (MIMcap).
Guimaraes discloses Metal-insulator-Metal (MIM) capacitors (para 0039).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Fuji is further modifiable as taught by Guimaraes for the purpose of facilitating signal propagation by transmitting signals with higher accuracy based upon the performance requirements of the system (para 0039 of Guimaraes). 

Regarding claim 13, Fuji, as modified, does not expressly disclose the apparatus, wherein the capacitor includes a fringe capacitor, a metal- oxide semiconductor capacitor (MOScap), a repurposed memory cell capacitor, or a metal- insulator-metal capacitor (MIMcap).
Guimaraes discloses Metal-insulator-Metal (MIM) capacitors (para 0039).
(para 0039 of Guimaraes). 

Regarding claim 20, Fuji, as modified, does not expressly disclose the system, wherein the capacitor includes a metal-oxide semiconductor capacitor (MOScap).
Guimaraes discloses wherein the capacitor includes a metal-oxide semiconductor capacitor (MOScap) (para 0039).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Fuji is further modifiable as taught by Guimaraes for the purpose of facilitating signal propagation by transmitting signals with higher accuracy based upon the performance requirements of the system (para 0039 of Guimaraes). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN SMET whose telephone number is 571-           (fax 571-273-2267).  The examiner can normally be reached on M Eastern. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


                                                                                           /UYEN SMET/
                                                                                 	Primary Examiner, Art Unit 2824______